Dear President Pro Tempore, Cullison
¶ 0 The Attorney General has received your request for an official opinion asking, in effect:
In calculating the time period announced in 70 Ohio St. 3910(1987), which precludes a board of regents in the State Systemof Higher Education from contracting or otherwise obtaining theservices of an independent accounting firm or individual toperform financial audits for an institution for more than five(5) consecutive years, do services rendered prior to the start ofFiscal Year 1988 count toward calculating this time period?
¶ 1 In 1987, the Oklahoma Legislature adopted the Higher Education Financial Control Act of 1987, a promulgation addressing many areas in the operation of state institutions of higher learning and their respective governing bodies. See, Okla. Sess. Laws 1987, ch. 229, p. 1512. Section Seven thereof, codified now at 70 Ohio St. 3910 (1987), provides:
  A board of regents shall not contract for or otherwise obtain the services of an independent accounting firm or individual to perform financial audits for an institution for more than five (5) consecutive years, beginning with the fiscal year 1988. If an independent accounting firm or individual has conducted financial audits of an institution of higher education for five (5) consecutive years, the board shall not obtain the auditing services of said firm or individual for said institution for at least two (2) years.
¶ 2 The primary rule of statutory construction is to attempt to ascertain the intention of the Legislature in adopting a statutory program, and, if possible, to effectuate that intent.Jackson v. Ind . School District No. 16, Payne County,648 P.2d 26 (Okla. 1982). In this instance, the language employed by the Legislature indicates that a board of regents in the State System may not hire such a firm or individual for a two-year period if the board in question retains the same firm or individual for five consecutive years after the beginning of Fiscal Year 1988. Time periods spent in the employ of boards of regents by such a firm or individual prior to July 1, 1987, are not intended to be counted in computing this five-year time period.
¶ 3 It is, therefore, the official opinion of the AttorneyGeneral that 70 Ohio St. 3910 (1987), which prohibits boards ofregents of institutions of higher education in the state fromacquiring independent auditing services from a firm or individualfor two years if such firm or individual has already served insuch a capacity for at least five continuous years, does notenvision that services rendered prior to the beginning of FiscalYear 1988 (July 1, 1987) are to be included in computing the timeperiod set forth in the statute.
ROBERT H. HENRY ATTORNEY GENERAL OF OKLAHOMA
MICHAEL SCOTT FERN ASSISTANT ATTORNEY GENERAL